DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group I, and the species “using an immunoassay” and the species “stool”, in the reply filed on 09/13/22, is acknowledged.

Claim Status
3.  The amendment, filed 09/13/22, has been entered. 

4.  Claims 1, 9-18, 37-39, and 60 are pending. Claims 2-8, 19-36, and 40-59 are cancelled.  Claims 11-13, 16-18 and 37-39 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/22. Claims 1, 9-10, 14-15, and 60 are under examination.

Information Disclosure Statement
5.  The information disclosure statements (IDS) submitted on 12/12/19 and 01/28/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

6.  The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.



Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.  Claims 1, 9-10, 14-15, and 60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and laws of nature without significantly more. 
The claims are drawn to method(s) for determining a presence of inflammatory bowel disease in a subject comprising: providing a gut sample obtained from a subject; measuring a level in said gut sample of at least two of leukotriene A-4 hydrolase, catalase, transketolase and annexin A3; and comparing said measured level to a predetermined protein level to provide an indication of presence of disease; which is directed to both an abstract idea (e.g. determining and comparing  are each a mental process encompassing concepts performed in the human mind including observation, evaluation, judgement and/or opinion; see Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) and a law of nature (i.e. the natural correlation(s) between the presence of biomarkers and their corresponding diseases; see WO 2016/049772: claims 1, 5, 7, and 13-15; and Tables 2 and 3). Therefore, although the claims are drawn to a statutory category, i.e. a method; and thus, Step 1 of the subject matter eligibly analysis is yes; the claims are also directed to judicial exception(s), e.g., abstract ideas of comparing and determining; and/or natural phenomenon including the naturally occurring correlation between one or more biomarkers and a corresponding disease. Accordingly, Step 2A, prong 1, is also yes. 
The judicial exceptions are not integrated into a practical application because the positively recited steps of “providing a gut sample...” and “measuring a level...” are merely pre-solution, data-gathering step(s) necessary to conduct the subsequent mental steps of comparing and determining and/or observe the naturally occurring correlation. Further, the independent claim encompasses virtually all methods of detecting (e.g. “measuring a level...”) all types of the claimed biomarkers by all methods. However, the courts have determined that claims covering general methods of detection carry a substantial risk of preempting all practical uses of a natural phenomenon (see Ariosa Diagnostics Inc. et al. v. Sequenom Inc. No. 2014-1139, 2014-1144; June 12, 2015).   Furthermore, since there are no other required steps once the observation, evaluation, and/or judgements are made (i.e. following the step of “comparing”), nothing is actually done with the information gathered and, accordingly, the judicial exception is not integrated into a practical application of any kind but merely amounts to measuring naturally occurring biomarkers in a naturally occurring host (i.e. the patient) and then thinking about it.  Nevertheless, it is also noted that merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application; see MPEP 2106.05(f).  Therefore, Step 2A, prong 2, is no. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the data gathering steps (e.g. providing a sample and measuring a level of 2 or more biomarkers) is/are required to conduct the mental process and/or observe the natural correlation and thus, do not add a meaningful limitation(s) to the method because each amount to insignificant extra-solution activity. There are no other elements in claims 1, 9-10, 14-15, or 60 because the dependent claims only specify how to measure, or the type of sample, or the type of patient, but do not add additional elements per se.  Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exceptions (i.e. a mental process and/or a natural phenomenon).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Thus, Step 2B is no.  
Therefore, based upon consideration of all of the relevant factors with respect to the claims as a whole, as currently written, the claims are rejected as ineligible subject matter under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 102
9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. Claims 1, 9-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figeys et al. 2016 (WO 2016/049772; of record).
Figeys teaches methods for determining the likelihood of the presence of inflammatory bowel diseases (IBD) in a subject including diagnosing (i.e. also determining) IBD, CD or UC (i.e. also inflammatory bowel diseases), the methods comprising providing a gut sample and measuring a level of one or more proteins including Leukotriene A4 hydrolase and Annexin 3, and comparing the measured levels with an average level from normal control subjects (i.e. a predetermined level) and/or a pre-determined reference level pattern (e.g. see Figeys claims 1, 5, 7, and 13-15; and Tables 2 and 3; meeting limitations found in instant claim 1). Figeys teaches the measuring may be done via an ELISA immunoassay (e.g. see Figeys claims 19-20; meeting limitations found in instant claims 9 and 10). Figeys teaches obtaining samples from pediatric patients (e.g. see page 11, lines 15-20; meeting limitations found in instant claim 15). Figeys teaches it was recognized in the art to identify protein biomarkers in serum or stool of the pediatric population (e.g. page 3, lines 20-25; meeting limitations found in instant claims 14 and 15).
Therefore, Figeys anticipates the invention as claimed.

Conclusion
12. No claims are allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                        

November 17, 2022